 

Exhibit 10.1

 



AMENDED AND RESTATED

EXPENSE SUPPORT AND CONDITIONAL REIMBURSEMENT AGREEMENT

 

This Amended and Restated Expense Support and Conditional Reimbursement
Agreement (the “Agreement”) is made this 9th day of November, 2016, by and
between FREEDOM CAPITAL CORPORATION, a Maryland corporation (the “Company”), and
FREEDOM CAPITAL INVESTMENT ADVISORS LLC, a Delaware limited liability company
(“Freedom Capital Investment Advisors”).

 

WHEREAS, the Company is a non-diversified, closed-end management investment
company that has elected to be regulated as a business development company under
the Investment Company Act of 1940, as amended (the “Investment Company Act”);

 

WHEREAS, Freedom Capital Investment Advisors is the Company’s investment
adviser;

 

WHEREAS, the Company and Freedom Capital Investment Advisors have determined
that it is appropriate and in the best interests of the Company to reduce the
Company’s operating expenses until the Company has achieved economies of scale
sufficient to ensure that it bears a reasonable level of expense in relation to
its investment income (the “Operating Expense Objective”);

 

WHEREAS, the Company and Freedom Capital Investment Advisors have determined
that it is appropriate and in the best interests of the Company to ensure that
no portion of distributions made to the Company’s stockholders will be paid from
offering proceeds or borrowings of the Company (the “Distribution Objective”);

 

WHEREAS, the Company and Freedom Capital Investment Advisors previously entered
into that Expense Support and Conditional Reimbursement Agreement (the “Expense
Support Agreement”), dated March 20, 2015; and

 

WHEREAS, the Company and Freedom Capital Investment Advisors seek to amend and
restate the Expense Support Agreement.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the parties hereby agree as follows:

 

  1. Freedom Capital Investment Advisors Expense Payments to the Company

 

(a) On a quarterly basis, Freedom Capital Investment Advisors shall reimburse
the Company for operating expenses and stockholder distributions in an amount
sufficient to meet the Operating Expense Objective and/or the Distribution
Objective. For purposes of this Agreement, “Operating Expenses” means all costs
and expenses paid or incurred by the Company, as determined under generally
accepted accounting principles, including, without limitation, advisory fees
payable pursuant to the Investment Advisory and Administrative Services
Agreement dated as of March 5, 2015 between Freedom Capital Investment Advisors
and the Company (the “Advisory Agreement”), interest on indebtedness for such
period, organizational and offering expenses (as defined by Conduct Rule
2310(a)(12) of the Financial Industry Regulatory Authority) (“Organization
Expenses”), and expenses incurred in connection with the Company’s ongoing
public offering of its common stock (“Offering Expenses”). Any payments required
to be made by Freedom Capital Investment Advisors pursuant to this Section 1(a)
shall be referred to herein as an “Expense Payment.”

 



 

 

 

(b) Freedom Capital Investment Advisors’ obligation to make an Expense Payment
shall automatically become a liability of Freedom Capital Investment Advisors
and the right to such Expense Payment shall be an asset of the Company no later
than the last business day of the applicable calendar quarter. The Expense
Payment for any calendar quarter shall be paid by Freedom Capital Investment
Advisors to the Company in any combination of cash or other immediately
available funds, and/or offset against amounts due from the Company to Freedom
Capital Investment Advisors, including amounts due to Freedom Capital Investment
Advisors that have become a liability of the Company pursuant to any other
agreement between the Company and Freedom Capital Investment Advisors, no later
than the earlier of (i) the date on which the Company closes its books for such
calendar quarter and (ii) forty-five days after the end of such calendar
quarter.

 

(c) For purposes of this Agreement, “Available Operating Funds” means the sum of
(i) the Company’s net investment company taxable income (including net
short-term capital gains reduced by net long-term capital losses), (ii) the
Company’s net capital gains (including the excess of net long-term capital gains
over net short-term capital losses) and (iii) dividends and other distributions
paid to the Company on account of preferred and common equity investments in
portfolio companies (to the extent such amounts listed in clause (iii) are not
included under clauses (i) and (ii) above).

 

(d) For purposes of this Agreement, “Reimbursable Expenses” means all costs and
expenses paid or incurred by the Company, as determined under generally accepted
accounting principles, that are: (i) reimbursable pursuant to the Advisory
Agreement and (ii) paid or accrued by Freedom Capital Investment Advisors on
behalf of the Company and not otherwise already reimbursable pursuant to Section
1(d)(i) above.

 

  2. Reimbursement of Expense Payments by the Company

 

(a) Following any calendar quarter in which Available Operating Funds exceed the
cumulative distributions paid by the Company in such calendar quarter and such
excess that is intended to be used to pay expenses qualifying as a Reimbursable
Expense (the amount of such excess being hereinafter referred to as “Excess
Operating Funds”), the Company shall pay such Excess Operating Funds, or a
portion thereof, in accordance with Sections 2(b) and 2(c), as applicable, to
Freedom Capital Investment Advisors, or accrue such Excess Operating Funds as a
liability, until such time as all Expense Payments made by Freedom Capital
Investment Advisors to the Company have been reimbursed or waived. Any payments
required to be made by the Company pursuant to this Section 2(a) shall be
referred to herein as a “Reimbursement Payment.”

 

(b) Subject to Section 2(c), the amount of the Reimbursement Payment for any
calendar quarter shall equal the lesser of (i) the Excess Operating Funds in
such quarter and (ii) the aggregate amount of all Expense Payments made by
Freedom Capital Investment Advisors to the Company within three years prior to
the last business day of such calendar quarter that have not been previously
reimbursed by the Company to Freedom Capital Investment Advisors.

 



 

 

 

(c) On the date mutually agreed to by the Company and Freedom Capital Investment
Advisors for reimbursement of a specified Expense Support Payment (the
“Reimbursement Date”),the Company hereby agrees to reimburse Freedom Capital
Investment Advisors, as promptly as possible, in an amount equal to such
specified Expense Support Payment, provided that (i) the Operating Expense Ratio
as of such Reimbursement Date is equal to or less than the Operating Expense
Ratio as of the Expense Support Payment Date attributable to such specified
Expense Support Payment; (ii) the Annualized Distribution Rate as of such
Reimbursement Date is equal to or greater than the Annualized Distribution Rate
as of the Expense Support Payment Date attributable to such specified Expense
Support Payment; (iii) such Reimbursement Date is not later than three years
following such specified Expense Support Payment Date; and (iv) the Expense
Support Payment does not cause the Company’s Other Operating Expenses to exceed
1.75% of the Company’s net assets attributable to common shares (as such term is
used in the Registration Statement), after taking such reimbursement into
account. For purposes of this Agreement, “Other Operating Expenses” means the
Company’s total Operating Expenses (as defined in Section 1(a) herein),
excluding base management fees, incentive fees, organization and offering
expenses, financing fees and costs, interest expense, brokerage commissions and
extraordinary expenses. “Operating Expense Ratio” means Other Operating
Expenses, as of the applicable period, expressed as a percentage of the net
assets of the Company as of the relevant measurement date. “Annualized
Distribution Rate” means the per share amount of all regular cash distributions
paid to stockholders of the Company, but excluding special cash distributions or
the effect of any stock dividends paid by the Company, as of the applicable
period, expressed as a percentage of the Company’s public offering price per
share as of the relevant measurement date.

 

(d) The Company’s obligation to make a Reimbursement Payment shall automatically
become a liability of the Company and the right to such Reimbursement Payment
shall be an asset of Freedom Capital Investment Advisors no later than the last
business day of the applicable calendar quarter. The Reimbursement Payment for
any calendar quarter shall be paid by the Company to Freedom Capital Investment
Advisors in any combination of cash or other immediately available funds as
promptly as possible following such calendar quarter and in no event later than
forty-five days after the end of such calendar quarter. Any Reimbursement
Payments shall be deemed to have reimbursed Freedom Capital Investment Advisors
for Expense Payments in chronological order beginning with the oldest Expense
Payment eligible for reimbursement under this Section 2.

 

(e) All Reimbursement Payments hereunder shall be deemed to relate to the
earliest unreimbursed Expense Payments made by Freedom Capital Investment
Advisors to the Company within three years prior to the last business day of the
calendar quarter in which such Reimbursement Payment obligation is accrued.

 

  3. Termination and Survival

 

(a) This Agreement shall become effective as of the date of this Agreement.

 

(b) This Agreement may be terminated at any time, without the payment of any
penalty, by the Company or Freedom Capital Investment Advisors at any time, with
or without notice.

 



 

 

 

(c) This Agreement shall automatically terminate in the event of (i) the
termination by the Company of the Advisory Agreement or (ii) the board of
directors of the Company makes a determination to dissolve or liquidate the
Company.

 

(d) Sections 3 and 4 of this Agreement shall survive any termination of this
Agreement. Notwithstanding anything to the contrary, Section 2 of this Agreement
shall survive any termination of this Agreement with respect to any Expense
Payments that have not been reimbursed by the Company to Freedom Capital
Investment Advisors.

 

  4. Miscellaneous

 

(a) The captions of this Agreement are included for convenience only and in no
way define or limit any of the provisions hereof or otherwise affect their
construction or effect.

 

(b) This Agreement contains the entire agreement of the parties and supersedes
all prior agreements, understandings and arrangements with respect to the
subject matter hereof.

 

(c) Notwithstanding the place where this Agreement may be executed by any of the
parties hereto, this Agreement shall be construed in accordance with the laws of
the State of Delaware. For so long as the Company is regulated as a business
development company under the Investment Company Act, this Agreement shall also
be construed in accordance with the applicable provisions of the Investment
Company Act. In such case, to the extent the applicable laws of the State of
Delaware or any of the provisions herein conflict with the provisions of the
Investment Company Act, the latter shall control. Further, nothing in this
Agreement shall be deemed to require the Company to take any action contrary to
the Company’s Articles of Amendment and Restatement or Bylaws, as each may be
amended or restated, or to relieve or deprive the board of directors of the
Company of its responsibility for and control of the conduct of the affairs of
the Company.

 

(d) If any provision of this Agreement shall be held or made invalid by a court
decision, statute, rule or otherwise, the remainder of this Agreement shall not
be affected thereby and, to this extent, the provisions of this Agreement shall
be deemed to be severable.

 

(e) The Company shall not assign this Agreement or any right, interest or
benefit under this Agreement without the prior written consent of Freedom
Capital Investment Advisors.

 

(f) This Agreement may be amended in writing by mutual consent of the parties.
This Agreement may be executed by the parties on any number of counterparts,
delivery of which may occur by facsimile or as an attachment to an electronic
communication, each of which shall be deemed an original, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.

  

 

[Remainder of page intentionally left blank.]

  

 

 

  

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the date first written above.

 

 

 

FREEDOM CAPITAL CORPORATION  

 

 

  By:   /s/ Jeffrey McClure     Name:  Jeffrey McClure   Title:  CEO      
FREEDOM CAPITAL INVESTMENT ADVISORS LLC  

 

 

  By:   /s/ Jeffrey McClure     Name:  Jeffrey McClure   Title:  CEO  

 

 

 

 

[Signature Page to Amended and Restated

Expense Support and Conditional Reimbursement Agreement]

 



 

 

